MONROE, C. J.
The question here presented is the same as that which has been this day decided in the case of Town of Kentwood v. D. A. Fendlason, 77 South. 785, 1 No. 22920 of our docket; and, for the reasons assigned in that opinion:
It is- ordered that the judgment herein complained of be set aside, the rule to dismiss the appeal reinstated and disposed of in accordance with the views expressed in that opinion and the law, and that defendant herein pay the cost of this proceeding.

 Ante, p. 902.